Order denying motion to vacate examination of defendants before trial as to the matters contained in 1, 3 and 4 of the notice of examination before trial, modified so as to provide that the examination as to moneys derived from rents, issues and profits of the premises described in the complaint, specified in item 3 of the notice, be limited to rents, issues and profits received during plaintiff’s ownership of the premises, and which she alleges were applied to the payment of the mortgage upon the property; and as so modified the order appealed from is affirmed, without costs. We think plaintiff’s right to a general accounting of rents and profits received must first be established under the allegation in her complaint, before she is entitled to examine defendants beyond the period above limited. (Moore v. Reinhardt, 132 App. Div. 707; Del Genovese v. Del Genovese, 149 id. 266.) Order denying motion to resettle affirmed, without costs. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur. Settle order on notice.